IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMIL GANDY,                                 : No. 42 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PROTHONOTARY CCP MONT. CO. CV.               :
AND SASHA REEDER,                            :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the “Writ of Habeas Corpus” is DENIED.